Title: From L. Caton to Louisa Catherine Johnson Adams, 22 April 1817
From: Caton, L.
To: Adams, Louisa Catherine Johnson


				
					My dear Mrs Adams—
					Thomas’s Hotel April 22, 1817
				
				Will you, and Mr. Adams attend my marriage which is to be on Thursday Eve. at the Duke of Wellington at 9 Oclock—he has just desired me to write, and say he shall be very happy to see you—as he is to give me away, he wishes it should be at his house—believe me my dear Mrs Adams—very truly / yours
				
					L. Caton
				
				
			